DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Flynn on 12/20/2021.

The application has been amended as follows: 
In the Claims:
Claim 17, the last clause has been amended as follows: 
“where the secondary shaft is coupled to the second pipe and rotates the second pipe faster than the drill string, and where the primary shaft is disposed between the differential gearbox and a primary bearing, and where the secondary shaft is disposed between the differential gear box and a secondary bearing.”

Claim 19, line 4 has been amended as follows:
“where a mud pump is positioned on a ground surface or on a rig floor, and”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11, the claims recite an iron roughneck and method of using an iron roughneck which includes the use of first and second balance arms with balance cylinders for actuating and controlling the gripping elements.  While iron roughnecks using gripping cylinders are known (see Bowley, 2017/0314349), such references do not disclosure the additional first and second balance arms as required by the claims.  Additionally, it would not have been obvious for one having ordinary skill to modify the system to include such structures without substantial redesign of the roughneck structure and without an improper degree of hindsight reasoning.
Additionally, Specifically regarding Claim 17, the amended features of the relative position of the primary and secondary shafts relative to a respective bearing and the gear box is not taught by the references of record.  To modify the system of Bowley to include such bearings and the relative position would require substantial redesign and specific placement of elements which would likely render such a system non-operative.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676